Judgments, Supreme Court, New York County (Bernard Fried, J. at hearing; Michael Corriere, J. at pleas and sentence), rendered May 2, 1997, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the third degree and violation of probation, and sentencing him to a term of 1 to 3 years and re-sentencing him to a concurrent term of lVs to 4 years on the violation of probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Immediately after the officer heard possible gunshots, defendant appeared, walking quickly and looking about in all directions, from the direction from which the sounds had come and placed an object in his pocket. In these circumstances, the officer properly approached to request information, and defendant’s action in stepping back and moving his hand toward his heavily bulging pocket justified a frisk. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.